Case: 16-60264      Document: 00514142419         Page: 1    Date Filed: 09/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-60264                                  FILED
                                  Summary Calendar                         September 5, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
SARBELIO DE JESUS SAGASTUME-HUESO,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 988 315


Before DAVIS, PRADO, and COSTA, Circuit Judges.
PER CURIAM: *
       Sarbelio de Jesus Sagastume-Hueso, a native and citizen of Guatemala,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) affirming the Immigration Judge’s (IJ) denial of relief under the
Convention Against Torture (CAT). Sagastume-Hueso contends that, in light
of the IJ’s initial finding that he was eligible for CAT relief, the later entry of
a contrary finding violated the “law of the case” doctrine. However, the BIA


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60264    Document: 00514142419     Page: 2   Date Filed: 09/05/2017


                                 No. 16-60264

had not “decided” any issues regarding CAT relief but rather returned the
record for a more complete decision because the IJ’s insufficient findings
precluded meaningful review. See 8 C.F.R. § 1003.1(d)(3)(iv).
      The finding that Sagastume-Hueso did not suffer harm rising to the level
of torture is supported by substantial evidence. See Zhang v. Gonzales, 432
F.3d 339, 344 (5th Cir. 2005). Though Sagastume-Hueso argues that the IJ
failed to consider testimony that he was threatened and kicked, there is no
evidence that this caused him “severe pain or suffering.”              8 C.F.R.
§ 208.18(a)(1). He fails to show that the evidence is so compelling that no
reasonable fact finder could fail to find that it is more likely than not that he
would be tortured if removed. See Sharma v. Holder, 729 F.3d 407, 411 (5th
Cir. 2013).
      The petition for review is DENIED




                                       2